J-S18024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

NORMAN WILLIAMS

                            Appellant                       No. 2378 EDA 2016


          Appeal from the Judgment of Sentence dated March 9, 2016
                In the Court of Common Pleas of Bucks County
             Criminal Division at No(s): CP-09-CR-0003573-2015

BEFORE: PANELLA, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY SOLANO, J.:                              FILED DECEMBER 21, 2017

        Appellant Norman Williams appeals from the judgment of sentence

imposed after he was convicted of robbery of a motor vehicle, theft by

unlawful    taking,    receiving    stolen     property,   unauthorized   use   of   an

automobile (UUA), recklessly endangering another person (REAP), and

harassment.1 We affirm.

        On April 19, 2015, Appellant was arrested and charged with the

aforementioned crimes, as well as disorderly conduct. Following a trial on

September 11 and 14, 2015, in which Appellant was represented by Nathan

Criste, Esq., a jury found Appellant guilty of theft by unlawful taking and

receiving stolen property, and not guilty of disorderly conduct. The jury was

unable to reach a verdict on the charges of robbery of a motor vehicle,
____________________________________________
*   Former Justice specially assigned to the Superior Court.
1   18 Pa. C.S. §§ 3702, 3921, 3925, 3928, 2705, and 2709(a)(1).
J-S18024-17


REAP, and UUA, and the trial court declared a mistrial as to those charges.

The court found Appellant guilty of the summary charge of harassment,

which had not been submitted to the jury.

       The trial court scheduled a jury trial on October 19, 2015 for the

charges as to which the first jury had been unable to reach a verdict.        At

some point prior to October 19, Attorney Criste requested a continuance

from the Administrative Judge of Criminal Court, the Honorable Wallace H.

Bateman, Jr., while the trial judge, the Honorable Diane E. Gibbons, was on

vacation, but Judge Bateman told Criste he must address his request to

Judge Gibbons.       On October 19, Criste moved for a continuance before

Judge Gibbons.       He explained that on October 1, 2015, while he was on

vacation, the district attorney sent him an e-mail stating that the case had

been scheduled for October 19, 2015. Criste said he returned from vacation

on October 6, but did not learn about the trial date until Tuesday,

October 13, 2015.2         Criste told Judge Gibbons he wanted more time to

obtain the notes of testimony from the prior trial, but acknowledged that he

had not yet requested them.            Criste also said he wanted more time to

prepare for trial. N.T., 10/19/15, at 7-11. In addition, Criste objected to

the fact that the trial court and the district attorney scheduled the trial

without consulting him.        In response, the trial court explained that it had

contacted the district attorney’s office only to ask if it intended to re-try the
____________________________________________
2 Criste mentioned that October 12 was a holiday (Columbus Day), but he
did not explain why he had not read the e-mail prior to October 12.

                                           -2-
J-S18024-17


case.    After that, the trial court alone selected the trial date.   The court

denied Criste’s motion for a continuance, reasoning that the case had

already been tried once (with Criste representing Appellant) and was not

complicated. N.T., 10/19/15, at 11-12.

        At the second trial, Criste conceded during his opening statement that

Appellant “was attempting to steal [Patrick] Farmer’s car on April 19th of

2015.”     He added:     “Now, that charge is theft.      And when you steal

something and take it into your possession, that is receiving stolen property.

Those two charges [Appellant] is guilty of.”        N.T., 10/19/15, at 28-29.

Criste argued that Appellant did not commit the more serious crime of

robbery because he did not see Farmer when he entered the car and

because he did not use any force. See id. at 32-33.

        Farmer testified at the second trial that on April 19, 2015, he drove his

1998 Nissan Maxima to a Wawa gas station in Bucks County. He pulled up

to an air pump, left his car running, and knelt on the ground to put air in one

of his car’s tires. While he was on the ground, he heard his car door open

and saw Appellant enter his car. Farmer did not know Appellant and did not

give Appellant permission to enter his car. Farmer ran around to the driver’s

side door. Appellant had put the car in reverse and was trying to pull away.

Farmer opened the door, climbed into the moving car on top of Appellant,

and tried to remove the keys from the ignition. Appellant used his arm to

block Farmer and continued driving in reverse while the car door was still

open and part of Farmer’s body was hanging out of the car.                 After

                                       -3-
J-S18024-17


approximately fifteen to twenty seconds, Farmer removed the keys and got

out of the car.    Appellant remained inside the car.     Farmer retrieved a

baseball bat from his trunk, waived it at Appellant, and told him to get out of

the car. Appellant complied. Farmer told him to get on the ground until the

police arrived, and he did. After this incident, Farmer called someone to pick

him up because he was too shaken to drive.

      Officer Mark Dornisch testified that on April 19, 2015, the police

received multiple 911 calls regarding a carjacking at the Wawa.        Several

officers responded and drove to the gas station. Farmer identified Appellant

as the perpetrator. Officer Dornisch helped to handcuff Appellant and secure

him in a police car.

      The prosecutor asked Officer Dornisch, “Did [Appellant] make any

statements to you?”    Officer Dornisch responded, “No, he did not.”      N.T.,

10/19/15, at 101. Appellant moved for a mistrial, and the court addressed

the issue at a sidebar conference.      The court denied the motion for a

mistrial, but stated that it would give the jury a curative instruction.

Appellant requested that the instruction state only that the question was

improper and the jury should disregard the answer. He requested that the

court not instruct the jury that every defendant has a right not to say

anything or that the jury may not consider a person’s failure to make a




                                     -4-
J-S18024-17


statement as evidence against him.3 When the jury returned, the court gave

the following instruction:

          Okay. Members of the jury, before we broke, the last
          question that you heard from [the prosecutor] was a
          question that was designed to elicit whether or not the
          defendant made any statements while he was at that
          Wawa in Bensalem on the date in question. Mr. Criste
          objected to that question. He was absolutely correct to
          object to that question. That question is impermissible
          and I am instructing you now that you must disregard that
          question and you must disregard the answer to that
          question. That question is impermissible and the answer is
          irrelevant to these proceedings. So you may not consider
          that question or the answer to that question for any
          purpose whatsoever.

N.T., 10/19/15, at 114-15. The court asked both the prosecutor and Criste

if they wanted any additional instructions; both said they did not.

       The Commonwealth also presented the testimony of Officer Alan

Wolfinger, who was the first officer to respond to the crime scene, and a

tape of a 911 call reporting the crime. At the conclusion of the trial, the jury

found Appellant guilty of robbery of a motor vehicle, REAP, and UUA.

       On October 30, 2015, the trial court sentenced Appellant to ten to

twenty years’ incarceration for robbery of a motor vehicle.           No further

penalty was imposed for Appellant’s other convictions. Eleven days later, on

November 10, 2015, Appellant filed an untimely post-sentence motion

seeking reconsideration of his sentence. On November 19, 2015, the trial


____________________________________________
3 The court conducted a colloquy to ensure that Appellant agreed with his
counsel’s request for the wording of the cautionary instruction. See N.T.,
10/19/15, at 110-13.

                                           -5-
J-S18024-17


court granted Appellant’s request to file the post-sentence motion nunc pro

tunc. A hearing was scheduled for December 28, 2015. On that date, new

counsel entered his appearance for Appellant, and the hearing was continued

to give the assistant district attorney time to obtain records from New York

regarding Appellant’s criminal history.          The trial court held the hearing on

the post-sentence motion on March 9, 2016.                 On that date, the court

granted Appellant’s motion for reconsideration of sentence and imposed a

new sentence of six to twenty years’ incarceration for robbery of a motor

vehicle.       Again, no further penalty was imposed for the remaining

convictions. At the conclusion of the hearing, the court informed Appellant

he had thirty days to file an appeal. N.T., 3/9/16, at 18-19.

          On March 14, 2016, new counsel entered his appearance for Appellant

and filed another post-sentence motion. In that motion, Appellant claimed

that the verdict was against the weight of the evidence and that the trial

court abused its discretion in imposing the six- to twenty-year prison

sentence. On June 24, 2016, the trial court denied the motion as untimely

filed.4

          On July 25, 2016, Appellant filed a notice of appeal. On September 9,

2016, the trial court filed an opinion in which it concluded that Appellant’s


____________________________________________
4  The order denying Appellant’s second post-sentence motion was dated
June 21, 2016, but was docketed on June 23, 2016, and served on the
parties on June 24, 2016. In a criminal case, the date of entry of an order is
the date on which the court mails or delivers the order to the parties.
Pa.R.A.P. 108(a)(1), (d)(1).

                                           -6-
J-S18024-17


appeal was untimely because it was not filed within 30 days of the March 9,

2016 order disposing of Appellant’s first post-sentence motion. Trial Ct. Op.,

9/9/16, at 3-4.      Accordingly, the court stated that the appeal should be

quashed for lack of jurisdiction, and it did not address the merits of

Appellant’s claims.

         Appellant filed a brief in this Court on December 26, 2016, in which he

argued, among other things, that the trial court erred by concluding that his

appeal was untimely.      In its brief, the Commonwealth contended that the

appeal should be quashed as untimely but also responded to each of

Appellant’s substantive claims. Because it appeared that Appellant’s appeal

might be timely, we directed the trial court to prepare a supplemental

opinion addressing the merits of Appellant’s issues. The trial court complied

with our order.

         In this appeal, Appellant raises the following issues, as stated in his

brief:

           A. Should the instant appeal be quashed as untimely
           where counsel filed a Notice of Appeal on behalf of
           Appellant within the pr[e]scribed 30-days after his post-
           sentence motions were denied?

           B. Did the lower court err by denying Appellant’s motion
           for a continuance where trial counsel was given short
           notice that the instant matter was placed on the trial list,
           the lower court and assigned Assistant District Attorney
           had an ex parte telephonic conversation regarding
           scheduling of the matter, trial counsel did not have
           sufficient time to order transcripts from an earlier trial, and
           the lower court gave no basis for its ruling?



                                        -7-
J-S18024-17


          C. Did the lower court abuse its discretion by failing to
          grant trial counsel’s motion for a mistrial after a
          Commonwealth       witness     intentionally referred  to
          Appellant’s post-arrest silence at trial?

          D. Was the evidence sufficient to prove robbery of a
          motor vehicle where the Commonwealth failed to establish
          that the vehicle was knowingly taken from the owner’s
          presence or that Appellant used force in the commission of
          the taking?

Appellant’s Brief at 5.

                            Timeliness of Appeal
                             (Appellant’s Issue A)

      First, Appellant claims that the trial court erred in concluding that his

appeal was untimely.      “The timeliness of an appeal is a question of law.

Accordingly, our scope of review is plenary and our standard of review is de

novo.” Day v. Civil Serv. Comm’n of Borough of Carlisle, 931 A.2d 646,

650 (Pa. 2007) (citations omitted). If a notice of appeal is not timely filed,

this Court lacks jurisdiction to consider the appeal.     Commonwealth v.

Williams, 106 A.3d 583, 587 (Pa. 2014).

      Appellant contends that his notice of appeal was timely because he

filed it within 30 days of the trial court’s ruling on his second post-sentence

motion.    Appellant states that the court imposed a new judgment of

sentence on March 9, 2016, he had the right to file a post-sentence motion

regarding that sentence, and he had thirty days from the ruling on that post-

sentence motion to file an appeal.

      In concluding otherwise, the trial court reasoned that after it granted

Appellant’s first post-sentence motion, Appellant was required to seek leave

                                     -8-
J-S18024-17


of court to file a supplemental post-sentence motion, and he did not. See

Trial Ct. Op., 9/9/16, at 3. In reaching this conclusion, the trial court relied

on Rule 720(B)(1)(b) of the Rules of Criminal Procedure, which states: “The

defendant may file a supplemental post-sentence motion in the judge’s

discretion as long as the decision on the supplemental motion can be made

in compliance with the time limits of paragraph (B)(3).” Paragraph (B)(3)

provides that generally, “the judge shall decide the post-sentence motion,

including any supplemental motion, within 120 days of the filing of the

motion.”   Pa.R.Crim.P. 720(B)(3)(a).      The trial court stated that even if

Appellant had sought leave of court to file a supplemental motion, the court

would not have granted him leave to do so because the court could not have

ruled on the second post-sentence motion within the time limits provided in

the Rules. See Trial Ct. Op., 9/9/16, at 3.

      We disagree with the trial court’s conclusion that Appellant’s March 14,

2016 motion was a “supplemental” motion governed by Pa.R.Crim.P.

720(B)(1)(b).    Rather, it was a timely post-sentence motion from the

March 9, 2016 judgment of sentence.         Under Rule of Criminal Procedure

720, a defendant who wishes to file a post-sentence motion must do so

within 10 days after imposition of sentence.      Pa.R.Crim.P. 720(A)(1).    In

Commonwealth v. Broadie, 489 A.2d 218, 220 (Pa. Super.), appeal

denied, 170 WD Allocatur 1985 (Pa. Oct. 21, 1985), we held that “a motion

to modify sentence [must] be filed with the sentencing court within ten days



                                     -9-
J-S18024-17


of a modified sentence in order to preserve any sentencing issues.”         We

explained:

          A modified sentence constitutes a new sentence from the date
       of which the time for filing a notice of appeal will begin to run
       anew.     The same reasons that supported the filing of a
       modification motion in regard to the original sentence support
       the filing of such a motion for the new sentence. If the party
       who filed the original motion is still dissatisfied with the
       sentence, a second motion gives the sentencing court the first
       opportunity to modify the new sentence.

Id. (citation to former rule omitted); see Commonwealth v. Levy, 83 A.3d
457, 467 (Pa. Super. 2013) (holding that failure to file new post-sentence

motion after resentencing waived defendant’s right to appeal discretionary

aspects of sentence).5        Accordingly, the trial court’s entry of a modified

sentence on March 9, 2016 constituted a new sentence under Broadie.

Appellant had ten days from March 9, 2016 to file a post-sentence motion

regarding that new sentence, and Appellant complied with that deadline by

filing his second post-sentence motion on March 14, 2016.

       If a defendant files a timely post-sentence motion, then a notice of

appeal must be filed within 30 days of the trial court’s ruling on the motion.

Pa.R.Crim.P. 720(A)(2); Pa.R.A.P. 903(a). Appellant’s July 25, 2016 notice

of appeal was filed within 30 days6 of the June 24, 2016 order denying

____________________________________________
5 A defendant need not file a post-sentence motion if he or she has
otherwise preserved the challenge at the sentencing hearing. See
Commonwealth v. Jarvis, 663 A.2d 790, 792 n.4 (Pa. Super. 1995).
6 The thirtieth day after June 24, 2016, was Sunday, July 24. Appellant’s
notice of appeal, filed on Monday, July 25, therefore was timely. See
Statutory Construction Act, 1 Pa. C.S. § 1908 (“Whenever the last day of
(Footnote Continued Next Page)
                                          - 10 -
J-S18024-17


Appellant’s second post-sentence motion.7 It therefore was timely.

         In sum, we hold that Appellant’s notice of appeal was timely filed and

we have jurisdiction over this appeal.8

         Sufficiency of the Evidence for Robbery of a Motor Vehicle
                              (Appellant’s Issue D)

         Appellant challenges the sufficiency of the evidence to prove robbery

of a motor vehicle.      He argues that the Commonwealth failed to establish

that he knowingly took the vehicle from Farmer’s presence or that he used

force.

         A claim challenging the sufficiency of the evidence presents a
         question of law. We must determine whether the evidence is
         sufficient to prove every element of the crime beyond a
         reasonable doubt. We must view evidence in the light most
         favorable to the Commonwealth as the verdict winner, and
         accept as true all evidence and all reasonable inferences
         therefrom upon which, if believed, the fact finder properly could
         have based its verdict.

Commonwealth v. McFadden, 156 A.3d 299, 303 (Pa. Super.) (citation

omitted), appeal denied, 170 A.3d 993 (Pa. 2017).
(Footnote Continued) _______________________
any [period of time referred to in any statute] shall fall on Saturday or
Sunday . . . such day shall be omitted from the computation”); Pa.R.Crim.P.
101(C) (Criminal Rules construed in consonance with rules of statutory
construction); Pa.R.A.P. 107 (same regarding Appellate Rules).
7  Although the trial court informed Appellant when he was re-sentenced that
he had thirty days to file an appeal, and did not mention the effect, if any, of
filing a post-sentence motion, the court’s statement is not dispositive. Cf.
Commonwealth v. Blum, 233 A.2d 613, 615 (Pa. Super. 1967) (holding
that trial court may not shorten time for filing post-sentence motions
because the period allotted by rule confers a legal right on the defendant).
8 We recognize that Appellant has elected not to pursue in this appeal the
issues he raised in his second post-sentence motion. Appellant’s selection of
issues does not affect our jurisdictional ruling.

                                         - 11 -
J-S18024-17


     A person commits robbery of a motor vehicle “if he steals or takes a

motor vehicle from another person in the presence of that person or any

other person in lawful possession of the motor vehicle.”        18 Pa. C.S.

§ 3702(a). This Court has elaborated on the definition as follows:

     [W]e believe that the legislature intended to define the crime of
     robbery of a motor vehicle, or carjacking, as the taking or
     exercise of unlawful control over a motor vehicle, from its lawful
     user, by force, intimidation or fear. The Commonwealth must
     therefore prove the following elements to establish the
     commission of this crime: (1) the stealing, taking or exercise of
     unlawful control over a motor vehicle; (2) from another person
     in the presence of that person or any other person in lawful
     possession of the vehicle; and (3) the taking must be
     accomplished by the use of force, intimidation or the inducement
     of fear in the victim.

Commonwealth v. George, 705 A.2d 916, 919-20 (Pa. Super.), appeal

denied, 725 A.2d 1218 (Pa. 1998).

     In Commonwealth v. Jones, 771 A.2d 796 (Pa. Super. 2001), we

held that the evidence was sufficient to prove robbery of a motor vehicle

where Jones stole a pickup truck while another person, Alfred Terry, was

standing in the back of the truck. As to the second element, we explained:

        Clearly [Jones] took the truck in the presence of Terry, who
     was standing in the open bed of the truck, obvious to all.
     Appellant, in full flight, obviously did not care about the man in
     the back; given the testimony, the jury could find appellant saw
     and heard Terry, but stole the truck from him anyhow, forcing
     Terry to remain in the back. This establishes that the taking was
     knowing, and in the presence of the victim.

Id. at 798. As to the element of force, we said:

        A pickpocket does not commit robbery, as the victim is
     unaware of the contact; the taking is thus not accomplished by
     force. A purse-snatcher, however, is guilty of robbery, as the

                                    - 12 -
J-S18024-17


      victim is aware of the force. There may be no force directed at
      the purse-snatch victim; indeed, the snatcher may not look at
      the victim any more than appellant looked at Terry, but the
      taking is still forcible.

         Terry was aware of the taking, and it certainly was
      accomplished with as much force as accompanies a purse-
      snatching. That Terry didn’t carry the pickup on his arm does
      not make the taking any less forceful. Force is that of which the
      victim is aware and by reason of that force, is compelled to part
      with his property. Such force is made out by these facts. We
      decline to minimize the seriousness of the offense because the
      victim sensibly did not manifest more than verbal resistance.

Id. at 799 (citations omitted).

      Here, the trial court concluded that all of the elements of the crime

had been satisfied because, “in the process of stealing the car, [Appellant]

became aware of the victim’s presence and used physical force against the

victim in an attempt to complete the theft.” Suppl. Trial Ct. Op., 7/24/17, at

3. We agree. Appellant conceded at trial the first element of the crime, that

he stole the car.   In addition, we agree with the trial court that, even if

Appellant was not aware of Farmer’s presence when he entered the car, he

became aware of Farmer’s presence when Farmer ran to the driver’s side

door and confronted Appellant.      After Farmer confronted him, Appellant

continued to drive the car in reverse and used his arm to prevent Farmer

from reaching the car keys, all while part of Farmer’s body was still hanging

out of the car. Appellant’s conduct, as described by Farmer at trial, satisfied

the element of force. See Jones, 771 A.2d at 799. Viewing the evidence in

a light most favorable to the Commonwealth, we hold that the evidence was



                                    - 13 -
J-S18024-17


sufficient to prove each element of the crime of robbery of a motor vehicle

beyond a reasonable doubt.

                         Motion for a Continuance
                           (Appellant’s Issue B)

      Appellant claims that the trial court erred by denying his motion for a

continuance.

      The trial court correctly set forth our standard of review:

      Appellate review of a trial court’s continuance decision is
      deferential. The grant or denial of a motion for a continuance is
      within the sound discretion of the trial court and will be reversed
      only upon a showing of an abuse of discretion. As we have
      consistently stated, an abuse of discretion is not merely an error
      of judgment. Rather, discretion is abused when the law is
      overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill-will, as shown by the evidence or the record.

Suppl. Trial Ct. Op. at 3 (quoting Commonwealth v. Brooks, 104 A.3d
466, 469 (Pa. 2014) (quotation marks and citations omitted)).

      Appellant contends that the trial court abused its discretion because

his “right to prepare his defense outweighed the Commonwealth’s need for

efficient administration.”   Appellant’s Brief at 26.   Appellant avers that his

counsel had two reasons sufficient to justify a continuance: his need for

transcripts from the first trial and his need for additional time to prepare for

the second trial.     Id. at 26-29.      Appellant contends that neither the

Commonwealth nor the trial court “offered any basis to deny the motion,”

id. at 29, and that the denial “was based on nothing except bias and ill will,”

id. at 32.     As evidence of the court’s alleged bias, Appellant cites two


                                      - 14 -
J-S18024-17


instances in which the trial court stated that it did not want Appellant to

delay the case9 and the alleged ex parte conversation between the trial court

and the Assistant District Attorney regarding scheduling.

       Rule 106 of the Rules of Criminal Procedure states that a court may

grant a continuance “in the interests of justice.” Pa. R. Crim. P. 106(A). In

addition:

       A motion for continuance on behalf of the defendant shall be
       made not later than 48 hours before the time set for the
       proceeding. A later motion shall be entertained only when the
       opportunity therefor did not previously exist, or the defendant
____________________________________________
9 The first instance occurred during oral argument on Appellant’s motion in
limine to preclude the Commonwealth from introducing the 911 recording at
the first trial. Criste initially told the court that he objected to the recording
because it was hearsay. N.T., 9/10/15, at 3. The court recessed so that it
could listen to the recording, and gave both parties the opportunity to
submit case law. The next day, the argument on the motion resumed. At
that time, Criste argued that the recording was inadmissible hearsay, and
then added a second ground for his motion. The trial court stopped him,
saying, “Well, next time I come into court and specifically schedule a hearing
and say I want to know what the issue is and you say hearsay, I am going to
limit you to that objection and not add on as you come up with more ideas.”
N.T., 9/11/15, at 7-8.           The court added, “You two [Criste and the
prosecutor] can get together and you can explain to [the prosecutor]. I am
not going to have any further delay in this case by the defense.” Id.
at 8 (emphasis added). When Criste denied that he had caused any delay,
the court responded, “You two get together. I just explained what the delay
is. You two get together and decide what it is and see what objections he
has to any portions of the 911 call, if the 911 call — if you agree to redact it
or we will deal with it that way. If you don’t, we will address it during the
lunch hour.” Id. At the lunch break, the parties informed the court that the
911 tape issues had been resolved. Id. at 44.

The second incident involved Appellant’s decision to wear prison garb during
the first trial. After conducting a colloquy outside the presence of the jury,
the jury returned and the trial court told it of the colloquy and added: “He
has chosen to wear the inmate outfit. That is his choice and I am not
going to delay these proceedings because he made that choice.”
N.T., 9/11/15, at 23 (emphasis added).

                                          - 15 -
J-S18024-17


      was not aware of the grounds for the motion, or the interests of
      justice require it.

Id. 106(D). This Court has said:

      A bald allegation of an insufficient amount of time to prepare will
      not provide a basis for reversal of the denial of a continuance
      motion.      Instead, [a]n appellant must be able to show
      specifically in what manner he was unable to prepare his defense
      or how he would have prepared differently had he been given
      more time. We will not reverse a denial of a motion for a
      continuance in the absence of prejudice.

Commonwealth v. Ross, 57 A.3d 85, 91 (Pa. Super. 2012) (en banc)

(citations and footnote omitted, some formatting altered), appeal denied,

72 A.3d 603 (Pa. 2013).

      In this case, the trial court explained why it denied Appellant’s motion

for a continuance:

      [D]efense counsel requested a continuance on the day of trial to
      obtain the notes of testimony from his first trial and to have
      “more time to prepare the case.” This [c]ourt found the basis
      for the continuance to be inadequate and therefore denied the
      request. The case did not involve complex legal or factual
      issues. Only three witnesses were called in the first trial, the
      victim and the two police officers who arrived on scene. Trial
      counsel had represented [Appellant] at his first trial and had
      more than a month to prepare for the second trial. Trial counsel
      also had sufficient time to obtain the transcript of the first trial
      which encompassed only 71 pages of testimony. Under these
      circumstances, the decision to deny [Appellant’s] continuance
      request cannot be deemed to be manifestly unreasonable[,]
      especially where the Commonwealth had its witnesses present
      and was prepared.

Suppl. Trial Ct. Op. at 4-5 (footnotes omitted).

      After reviewing the trial court opinion, the parties’ briefs, and the

record, we conclude that the trial court did not abuse its discretion.


                                     - 16 -
J-S18024-17


Although Appellant urges this Court to hold that the trial court erred because

neither the trial court nor the Commonwealth stated a sufficient basis for

denying the continuance, it was Appellant’s burden to show that the

continuance was necessary. See Ross, 57 A.3d at 91 (“[a]n appellant must

be able to show specifically in what manner he was unable to prepare his

defense or how he would have prepared differently had he been given more

time” (citation omitted)).   The trial court did not abuse its discretion in

holding that Appellant failed to make a sufficient showing.

      This case is distinguishable from Commonwealth v. McAleer, 748
A.2d 670 (Pa. 2000), and Ross, upon which Appellant relies. In McAleer,

McAleer’s attorney was attached for trial in a different county on the day the

trial was scheduled to begin, and the court continued the case until the next

day. 748 A.2d at 671. The next day, the same situation occurred. Id. On

the third day, McAleer’s lawyer sent another attorney to represent McAleer.

Id.   Upon his arrival, the new attorney received twenty-four pages of

discovery and told the court that he was not prepared for trial, as he was

unfamiliar with McAleer’s case.   Id. at 671-72.   The trial court denied his

request for a continuance and conducted the trial that day. Id. at 672. The

Supreme Court of Pennsylvania concluded that the trial court abused its

discretion, holding that by denying the request for a continuance, the trial

court had deprived McAleer of the right to counsel of his choice. Id. at 673-

75. Here, Appellant was not deprived of the right to counsel of his choice.

Appellant’s attorney was familiar with his case, having represented Appellant

                                    - 17 -
J-S18024-17


in the first trial, and was not in the same position as the attorney in

McAleer, who was forced to engage in a trial without having any

opportunity to prepare.

      Appellant’s case also is distinguishable from Ross. Ross was charged

with first-degree murder, aggravated assault, involuntary deviate sexual

intercourse, unlawful restraint, simple assault, false imprisonment, and

indecent assault, and faced the possibility of a death sentence. 57 A.3d at

87-88. A public defender was appointed, but Ross was dissatisfied with his

representation and hired a private attorney.      Id. at 88.    That attorney

entered his appearance two weeks before jury selection was scheduled to

begin, and filed several motions for a continuance. He “described in detail

his inability to prepare for trial in the time allotted,” highlighting “the

substantial volume of forensic and factual evidence against Ross.” Id. The

trial court denied Ross’ motions for a continuance.    In concluding that the

court abused its discretion, we emphasized, “[i]n exercising its discretion in

a criminal case, the trial court should pay careful attention to the nature of

the crimes at issue and the level of intricacy of the evidence to be presented

by the parties.” Id. at 97. Here, Appellant’s case was less complicated and

involved less serious charges than those in Ross.              In Ross, “the

Commonwealth’s case was highly circumstantial, highly contested, and

based extensively on forensic evidence,” id. (internal quotation marks and

citation omitted), but here the case did not involve evidence of that type.



                                    - 18 -
J-S18024-17


       Finally, the record does not support Appellant’s allegation that the trial

court was biased and that this bias motivated the court’s denial of his motion

for a continuance.10 The trial court’s two brief comments about its desire to

avoid delay are not evidence of bias.               See Brooks, 104 A.3d at 469.

Additionally, Appellant has not presented evidence to support his allegation

of an improper ex parte communication between the trial court and the

Assistant District Attorney.       The trial court explained that it contacted the

Assistant District Attorney to ask whether there would be a trial, and the

court alone chose the date for the trial.                  N.T., 10/19/15, at 11-12.

Moreover,     ex parte      communications         for   scheduling   or   administrative

purposes are permissible. See 207 Pa. Code Rule 2.9(A).

       For the foregoing reasons, we conclude that the trial court did not

abuse its discretion in denying Appellant’s request for a continuance.

                                Motion for a Mistrial
                                (Appellant’s Issue C)

       Appellant next claims that the trial court abused its discretion by

denying his motion for a mistrial after the prosecutor asked Officer Dornisch

whether Appellant made any statements, and Officer Dornisch responded

that Appellant did not.       Appellant contends that the question and answer



____________________________________________
10 Appellant did not claim that the court was biased in his Pa.R.A.P. 1925(b)
statement of matters complained of on appeal, and the trial court did not
address that claim in its Pa.R.A.P. 1925(a) opinion. Thus, the claim of bias
is arguably waived. See Pa.R.A.P. 1925(b)(4)(vii) (stating issues not raised
in Pa.R.A.P. 1925(b) statement are waived).

                                          - 19 -
J-S18024-17


violated his Fifth Amendment right to remain silent and that he was

prejudiced.

      “Whether to declare a mistrial is a decision which rests within the

sound discretion of the trial court, whose exercise thereof will not be

reversed absent an abuse of such discretion.” Commonwealth v. Moury,

992 A.2d 162, 175 (Pa. Super. 2010) (brackets, quotation marks, and

citation omitted).

      The trial court explained that it denied Appellant’s motion for a mistrial

because the court’s immediate cautionary instruction cured the erroneous

reference to Appellant’s silence and because Appellant’s admission of guilt

with regard to the lesser crimes rendered the error harmless.       See Suppl.

Trial Ct. Op. at 7.

      The Pennsylvania Supreme Court has explained:

         The accused in a criminal proceeding has a legitimate
      expectation that no penalty will attach to the lawful exercise of
      his constitutional right to remain silent. [Commonwealth v.]
      Turner, 454 A.2d [537], 540 [(Pa. 1982)]. Consequently, this
      court held in Turner that a defendant cannot be impeached by
      use of the inconsistency between his silence at the time of his
      arrest and his testimony at trial. . . .

         Following Turner, this court has been consistent in
      prohibiting the post-arrest silence of an accused to be used to
      his detriment. However, not all references to post-arrest silence
      were found to be detrimental to the accused so as to fall within
      the ambit of the rule of Turner.

Commonwealth v. Mitchell, 839 A.2d 202, 212-13 (Pa. 2003) (most

citations omitted).



                                    - 20 -
J-S18024-17


       An improper reference to the defendant’s silence can be harmless

error if “it is clear that the error did not contribute to the verdict.” Mitchell,
839 A.2d at 214.

       An error will be deemed harmless where the appellate court
       concludes beyond a reasonable doubt that the error could not
       have contributed to the verdict.      If there is a reasonable
       possibility that the error may have contributed to the verdict, it
       is not harmless. In reaching that conclusion, the reviewing court
       will find an error harmless where the uncontradicted evidence of
       guilt is overwhelming, so that by comparison the error is
       insignificant.

Id. at 214–15 (citations and footnote omitted).        In addition, a trial court

sometimes can cure an impermissible reference to a defendant’s post-arrest

silence by giving a prompt curative instruction.      See Moury, 992 A.2d at

176.

       To evaluate whether cautionary instructions can cure a reference
       to a defendant’s post-arrest silence, courts must consider 1) the
       nature of the reference to the defendant’s silence; 2) how it was
       elicited; 3) whether the district attorney exploited it; and 4) the
       promptness and adequacy of the cautionary instructions. If the
       reference to the defendant’s post-arrest silence was such that it
       incurably compromised the jury’s objectivity and would deprive
       the defendant of a fair trial, then the court should grant a
       mistrial.

Id. (quotation marks and citations omitted).

       In Moury, a police officer testified that after Moury was arrested, he

invoked his right to an attorney and did not want to talk to the police. 992
A.2d at 176-77. Moury promptly objected and asked for a mistrial. Id. at

177.   The trial court denied the motion for a mistrial, but gave a prompt

cautionary instruction that the jury could not consider Moury’s exercise of his


                                     - 21 -
J-S18024-17


right to remain silent in determining whether Moury was guilty or not guilty.

Id. We held that “[g]iven the limited reference to [Moury]’s initial decision

to have an attorney present, and the court’s prompt response to [Moury]’s

objection, . . . the court’s cautionary instructions were sufficient to cure any

prejudice.” Id. In addition, we held that the error in referencing Moury’s

silence was harmless in light of the overwhelming evidence of his guilt,

including his admission to significant portions of the crimes with which he

was charged. Id. at 177-78.

       Here, the reference to Appellant’s silence was brief,11 the district

attorney did not exploit it, and the trial court gave an adequate and prompt

cautionary instruction.       We therefore agree with the trial court that its

instruction cured any prejudice to Appellant and that a mistrial was not

warranted. See Suppl. Trial Ct. Op. at 7; Moury, 992 A.2d at 177. We also

agree that the error in mentioning Appellant’s silence was harmless in light

of Appellant’s admission, in his opening statement, that he was guilty of

theft and receiving stolen property. See Suppl. Trial Ct. Op. at 7; Mitchell,
839 A.2d at 214-15; Moury, 992 A.2d at 177-78. Accordingly, we hold that

the trial court did not abuse its discretion in denying Appellant’s motion for a

mistrial. See Moury, 992 A.2d at 175.
____________________________________________
11 Although the prosecutor did not specifically ask about whether Appellant
made any statements after he was arrested, the question was ambiguous
with regard to the time frame. In such a case, “it is reasonable to assume
that the jury would have interpreted the prosecutor’s question as embracing
[the defendant’s] post-arrest silence.” Commonwealth v. Clark, 626 A.2d
154, 156 (Pa. 1993).

                                          - 22 -
J-S18024-17


      In sum, we hold that Appellant’s appeal was timely filed, the evidence

was sufficient to prove robbery of a motor vehicle, the trial court did not

abuse its discretion by denying Appellant’s motion for a continuance, and

Appellant was not prejudiced by the reference to his post-arrest silence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2017




                                    - 23 -